 Case 3:19-cv-00389-BJD-PDB Document 1 Filed 04/04/19 Page 1 of 10 PageID 1



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

STEPHANIE COOPER,

       Plaintiff,

-VS-                                                     CASE NO.:

EXPERIAN INFORMATION SOLUTIONS,                          JURY TRIAL DEMANDED
INC. and ONLINE INFORMATION
SERVICES, INC.,

       Defendants.
                                          /

                                              COMPLAINT

        Plaintiff, Stephanie Cooper (hereinafter “Plaintiff”), by and through the undersigned

counsel, sues Defendants, Experian Information Solutions, Inc. (hereinafter “Experian”), and

Online Information Services, Inc. (hereinafter “OIS”) (collectively “Defendants”), and in support

thereof respectfully alleges violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(“FCRA”) and the Florida Consumer Collection Practices Act, Fla. Stat. § 559.55 et seq.

(“FCCPA”).

                                    PRELIMINARY STATEMENT

        1.          This is an action for actual damages, statutory damages, costs and attorney’s fees

brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), for the

common law tort of defamation, and the Florida Consumer Collection Practices Act, Fla. Stat. §

559.55 et seq. (“FCCPA”).

        2.          The FCRA was enacted to promote the accuracy, fairness, and privacy of

consumer information contained in the files of consumer reporting agencies and in doing so

promote the efficiency and public confidence in the banking system.

                                                     1
 Case 3:19-cv-00389-BJD-PDB Document 1 Filed 04/04/19 Page 2 of 10 PageID 2



        3.      Likewise, the FCCPA is designed and adopted to define and reinforce individual

consumers’ rights and “is a laudable legislative attempt to curb what the Legislature evidently

found to be a series of abuses in the area of debtor-creditor relations.” Harris v. Beneficial

Finance Company of Jacksonville, 338 So.2d 196, 200-201 (Fla.1976).

                                 JURISDICTION AND VENUE
        4.      The jurisdiction for this Court is conferred by 15 U.S.C. § 1681p and 28 U.S.C. §

1331.

        5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1).

        6.      Jurisdiction for pennant state law claims is provided by 28 U.S.C. § 1367.

        7.      Venue is proper in this District as Plaintiff is a resident in this District, the

violations described in this Complaint occurred in this District, and the Defendants transact

business within this District.

        8.      The Plaintiff is a natural person and resident of the State of Florida, residing in

Clay County, Florida.

                                                     PARTIES


        9.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a(3).

        10.     Plaintiff is a “consumer” as defined in Fla. Stat. § 559.55(8) as she is a national

person allegedly obligated to pay a debt.

        11.     OIS is a corporation collecting an alleged obligation which arises out of personal,

family or household transactions.

        12.     The alleged debt that is the subject matter of this Complaint is a “consumer debt”

as defined by Florida Statute § 559.55(6), as it arises from personal, family or household

transactions.


                                                 2
 Case 3:19-cv-00389-BJD-PDB Document 1 Filed 04/04/19 Page 3 of 10 PageID 3



         13.   OIS is a corporation attempting to collect an alleged consumer debt from Plaintiff.

         14.   Upon information and belief, Defendant, OIS, is a corporate entity with its

principal place of business located at 685 West Fire Tower Road, Winterville, North Carolina,

28590, has a registered agent, Corporation Service Company, located in Florida at 1201 Hays

Street, Tallahassee, Florida 32301, and which conducts business within the State of Florida.

         15.   Upon information and belief, Defendant, Experian, is a corporation incorporated

in the State of California, authorized to do business in the State of Florida through its registered

agent, CT Corporation System located at 1200 South Pine Island Road, Plantation, Florida

33324.

         16.   Upon information and belief, Experian is a “consumer reporting agency,” as

defined in 15 U.S.C. § 1681(f). Upon information and belief, Experian is regularly engaged in

the business of assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as defined in 15 USC § 1681(d) to third parties.

         17.   Upon information and belief, Experian disburses such consumer reports to third

parties under contract for monetary compensation.

                                  FACTUAL ALLEGATIONS

         18.   Plaintiff is a natural person who is allegedly obligated to pay a consumer debt.

         19.   As of February 2016, Plaintiff owed St. Vincent’s Medical Center for services

rendered.

         20.   On February 8, 2016, St. Vincent’s Medical Center agreed to settle the debt in full

for a one-time payment of $500.00.

         21.   The payment of $500.00 was made to St. Vincent’s Medical Center later on in

2016.


                                                 3
 Case 3:19-cv-00389-BJD-PDB Document 1 Filed 04/04/19 Page 4 of 10 PageID 4



       22.     In February of 2017, OIS began reporting the debt to the consumer reporting

agencies.

       23. On or about August, 2018, the Plaintiff mailed a written dispute letter and additional

information, showing that the alleged debt owed to OIS was paid in full, to Experian and the

other consumer reporting agencies.

       24. Upon information and belief, in August 2018, Experian notified OIS of the dispute.

       25. Both consumer reporting agencies Equifax Information Services, LLC (hereinafter

“Equifax”) and Trans Union LLC (hereinafter “Trans Union”) removed the invalid debt.

       26. On or about August 25, 2018, Experian responded to Plaintiff and stated the debt was

“accurate”, and continued reporting the charged off account.

       27.     Upon information and belief, Experian failed to establish or to follow reasonable

procedures to assure maximum possible accuracy in the preparation of the credit report and

credit files it published and maintains concerning Plaintiff.

       28.     Upon information and belief, Experian failed to conduct a reasonable

reinvestigation of the credit report and credit files it published and maintains concerning the

Plaintiff following receipt of disputes of the accuracy of the OIS account from Plaintiff.

       29.     Upon information and belief, OIS has received communications from Equifax,

Experian, and Trans Union requesting that it conduct investigation or reinvestigation of the

accuracy of the information it was reporting regarding the account.

       30.     Upon information and belief, OIS failed to conduct a reasonable investigation and

reinvestigation of the accuracy of the information it was reporting regarding Plaintiff and the

account.




                                                  4
 Case 3:19-cv-00389-BJD-PDB Document 1 Filed 04/04/19 Page 5 of 10 PageID 5



       31.          As a result of the inaccurate credit reporting, Plaintiff has suffered damages,

including, but not limited to:

               i.          Lost opportunities to apply for credit while her credit was being negatively

                           affected;

              ii.          Loss of time;

             iii.          Mental anguish, stress, and other related impairments to the enjoyment of

                           life.

       32.          Plaintiff’s damages pursuant to Florida Statutes including § 559.77 have

continued and are continuing as of the filing of this complaint.

       33.          All conditions precedent to the filing of this action have occurred.

                                                      COUNT I
                                              (Violation of the FCCPA)
                                   As to Defendant Online Information Services, Inc.

       34.          Plaintiff re-alleges and fully incorporates paragraphs one (1) through thirty-three

(33) above as if fully stated herein.

       35.          At all times relevant to this action, Online Information Services, Inc. is subject to

and must abide by the law of the State of Florida, including, without limitation, Fla. Stat. §

559.72.

       36.          Online Information Services, Inc. violated Fla. Stat. § 559.72(6) by disclosing

information concerning the existence of a debt known to be reasonably disputed by the Plaintiff

without disclosing that fact.

       37.          Online Information Services, Inc. violated Fla. Stat. § 559.72(9) by attempting to

enforce a debt against Plaintiff when Defendant knew that the debt was not legitimate.




                                                       5
 Case 3:19-cv-00389-BJD-PDB Document 1 Filed 04/04/19 Page 6 of 10 PageID 6



        38.     Online Information Services, Inc.’s actions have directly and proximately resulted

in Plaintiff’s prior and continuous sustaining of damages as described by Fla. Stat. § 559.77.

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, Online Information Services, Inc., for statutory damages, punitive

damages, actual damages, costs, interest, attorney fees, enjoinder from further violations of these

parts and any other such relief the Court may deem just and proper.

                                            COUNT II
                                    (Violation of the FDCPA)
                        As to Defendant Online Information Services, Inc.

        39.     Plaintiff re-alleges and fully incorporates paragraphs one (1) through thirty-three

(33) as if fully set forth herein.

        40.     At all times relevant to this action Online Information Services, Inc. is subject to

and must abide by 15 U.S.C. § 1692 et seq.

        41.     Online Information Services, Inc. has violated 15 U.S.C. § 1692(d) by willfully

engaging in conduct the natural consequence of which is to harass, oppress, or abuse any person

in connection with the collection of a debt.

        42.     Online Information Services, Inc. has violated 15 U.S.C. § 1692(f) by using unfair

and unconscionable means to collect or attempt to collect any debt.

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, Online Information Services, Inc., for statutory damages, punitive

damages, actual damages, costs, interest, attorney fees, enjoinder from further violations of these

parts and any other such relief the Court may deem just and proper.




                                                 6
 Case 3:19-cv-00389-BJD-PDB Document 1 Filed 04/04/19 Page 7 of 10 PageID 7



                                             COUNT III
                                       (Violation of the FCRA)
                           As to Defendant Online Information Services, Inc.

       43.     Plaintiff re-alleges and fully incorporates paragraphs one (1) through thirty-three

(33) above as if fully stated herein.

       44.     Online Information Services, Inc. published the Online Information Services, Inc.

representations to Equifax, TransUnion and Experian and through Equifax, TransUnion and

Experian to all of Plaintiff’s potential lenders on multiple occasions.

       45.     Online Information Services, Inc. violated 15 U.S.C. § 1681s-2(b) by failing to

fully and properly investigate the Plaintiff’s dispute of Online Information Services, Inc.’s

representations; by failing to review all relevant information regarding same; by failing to

accurately respond to Experian; by failing to correctly report results of an accurate investigation

to every other credit reporting agency; and by failing to permanently and lawfully correct its own

internal records to prevent the re-reporting of the Online Information Services, Inc.’s

representations to the consumer reporting agencies.

       46.     Online Information Services, Inc. violated 15 U.S.C. §1681s-2(b) by continuing

to furnish inaccurate information to Equifax, Trans Union and Experian after Online Information

Services, Inc. had been notified that the information was inaccurate.

       47.     Online Information Services, Inc. violated 15 U.S.C. §1681s-2(b) by continuing

to furnish inaccurate information to Equifax, TransUnion and Experian that Online Information

Services, Inc. knew was inaccurate.

       48.     Online Information Services, Inc. did not have any reasonable basis to believe that

the Plaintiff was responsible for the account reported in the Online Information Services, Inc.’s

representations. It also had substantial evidence by which to have verified that the Plaintiff was


                                                  7
 Case 3:19-cv-00389-BJD-PDB Document 1 Filed 04/04/19 Page 8 of 10 PageID 8



not the responsible party. Online Information Services, Inc. knowingly chose to follow

procedures which did not review, confirm or verify who the responsible party was for the debt in

question. Further, even if Online Information Services, Inc. would attempt to plea ignorance, it

had all of the evidence and information with which to confirm and recognize the Plaintiff was

not the liable party.

        49.       Under information and belief, Online Information Services, Inc. has been subject

to multiple legal actions by similarly situated consumers who have been pursued to pay on an

account to which the consumer had no responsibility.

        50.       As a result of this conduct, action and inaction of Online Information Services,

Inc. Plaintiff suffered damage by loss of time due to Plaintiff’s attempts to correct the inaccurate

information; loss of credit; loss of the ability to purchase and benefit from credit; increased

interest rate; and the mental and emotional pain, anguish, humiliation and embarrassment of

credit denials.

        51.       The defamation, conduct and actions of Online Information Services, Inc. were

willful, deliberate, intentional, and/or with reckless disregard for the interests and rights of

Plaintiff such as to justify an award of punitive damages against SunTrust in an amount to be

determined by the Court.

        52.       Online Information Services, Inc.’s conduct, action and inaction as willful, render

it liable for actual or statutory damages, and punitive damages in an amount to be determined by

the Court pursuant to 15 U.S.C. § 1681n. In the alternative, it was negligent entitling the Plaintiff

to recover actual damages under 15 U.S.C. § 1681o.




                                                   8
 Case 3:19-cv-00389-BJD-PDB Document 1 Filed 04/04/19 Page 9 of 10 PageID 9



        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, Online Information Services, Inc., for statutory damages, punitive

damages, actual damages, costs, interest, attorney fees, enjoinder from further violations of these

parts and any other such relief the Court may deem just and proper.

                                             COUNT IV
                                       (Violation of the FCRA)
                         As to Defendant Experian Information Solutions, Inc.

        53.    Plaintiff re-alleges and fully incorporates paragraphs one (1) through thirty-three

(33) above as if fully stated herein.

        54.    Experian Information Solutions, Inc. violated 15 U.S.C. § 1681e(b) by failing to

establish or to follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains concerning the

Plaintiff.

        55.    As a result of this conduct, action and inaction of Experian Information Solutions,

Inc., the Plaintiff suffered damage by loss of credit, loss of the ability to purchase and benefit

from credit, and mental and emotional pain stemming from the anguish, humiliation, and

embarrassment of credit denials.

        56.    The Plaintiff is entitled to recover costs and attorney’s fees from Experian

Information Solutions, Inc. in an amount to be determined by the Court pursuant to1 5 U.S.C. §

1681n and/or § 1681o.

        57.    Experian Information Solutions, Inc. violated 15 U.S.C. § 1681i by failing to

delete inaccurate information in the Plaintiff’s credit file after receiving notice of such

inaccuracies, by failing to conduct a lawful reinvestigation, by failing to maintain reasonable




                                                 9
Case 3:19-cv-00389-BJD-PDB Document 1 Filed 04/04/19 Page 10 of 10 PageID 10



procedures with which to filter and verify disputed information in the Plaintiff’s credit file; and

by relying upon verification from a source it has to know is unreliable.

       58.     As a result of this conduct, action and inaction of Experian Information Solutions,

Inc., the Plaintiff suffered damage by loss of credit; loss of the ability to purchase and benefit

from credit; increased interest rate(s); and mental and emotional pain stemming from the

anguish, humiliation, and embarrassment of credit denials.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, Experian Information Solutions, Inc., for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further violations

of these parts and any other such relief the Court may deem just and proper.

                                             Respectfully submitted,

                                                     /s/ Jason R. Derry, Esquire
                                                     Jason R. Derry, Esquire
                                                     Florida Bar No.: 0036970
                                                     Morgan & Morgan, Tampa, P.A.
                                                     One Tampa City Center
                                                     201 North Franklin Street, 7th Floor
                                                     Tampa, FL 33602
                                                     Telephone: (813) 223-5505
                                                     Facsimile: (813) 257-0577
                                                     jderry@ForThePeople.com
                                                     jkneeland@ForThePeople.com
                                                     lstokes@ForThePeople.com
                                                     Attorney for Plaintiff




                                                10
